10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cV-08653-VEC Document 48 Filed 10/26/18 Page 1 of 26

D.GEORGE sWEIGERT,c/o
P.o. BoX 152 f: ; i' j€': -'~r
MEsA, Az 85211

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

(FOLEY SQUARE)
D. GEORGE SWEIGERT Case No.: l:lS-cv-08653~UA
Plaintiff,
VS. JURY TRIAL DEMANDED

JASON GOODMAN

PLAINTIFF’S REPLY TO DEFENDANT’S

Defendant ¢¢COUNTER-CLAIM”

 

 

 

 

PLAINTIFF’S REPLY TO DEFENDANT’S “COUNTER-CLAIM”
NOW COMES THE PRO SE plaintiff, a layman non-attorney who is acting in the capacity of private
attorney general in a public interest lawsuit, to respectfully serve a REPLY to the Defendant’s “COUNTER-

CLAlM”, appearing as Doc. No. 44, filed 10/22/2018 (herein “COUNTER-CLAIM”).

l. Plaintiff asserts that this instant REPLY is provided only as a courtesy to the Court for the
purposes for foreclosing a potential default by the Defendant on his illegitimate bifurcated counterclaims (See N.Y.
Civil Practice Law and Rules (CPLR) § 3011). The Plaintiff` reserves his rights to treat this COUNTER-CLAIM
as a bifurcated pleading that is fatally flawed ancillary attachment to a legal nullity (As Defendant’s ANSWER
(Doc. No. 35, 10/10/2018) not in conformance With CPLR § 3011 as discussed in the pleadings listed below).

2. To support the claim of illegitimacy of Defendant’s ANSWER and COUNTER-CLAIM pursuant
to CPLR § 3011 and §3 022, the Plaintiff hereby incorporates the following documents as if fully restated herein

(all are hereby incorporated by reference).

 
  
 
 
 
 
 

Docket No. 41, filed 10/19/2018
Docket No. 42, filed 10/19/2018
Docket No. 43, filed 10/22/2018
Docket No. 8, filed 07/09/2018

l

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cV-08653-VEC Document 48 Filed 10/26/18 Page 2 of 26

3. In sum, the totality of the above cited pleadings indicate that the Defendant’s ANSWER and
COUNTER-CLAIM are fatally flawed, in error, and legally insufficient to be further considered by the Court, see
CPLR § 3022.

4. The Plaintiff herein reserves his right to file a new Amended Complaint in response to the
Defendant’s COUNTER-CLAIM as a precautionary mitigation (by leave of the Court) pursuant to CPLR § 3025
(See, Siegel, NY Prac § 229 [3d ed]). Green Poinl Sav. Bank v Pagano, 103 AD2d 735 [1984]).

5. ln general terms the bulk of the “COUNTER-CLAIM” should be dismissed pursuant to CPLR §

3211(a) on the grounds of (1) lack of documentary evidence, (2) statute of limitations and (3) failure to state a cause
of action7 etc, The entire “COUNTER-CLAIM” when treated as a complaint lacks legal sufficiency - especially in
the area of defamation - fails to state a cause of action. Morone v. Morone, 50 N.Y.Zd (1980).

6. As the Court will learn, Defendant has publically complained of the exact same allegations cited in
the “COUNTER-CLAIM” in a YouTube video production released nearly a year ago (12/11/2017 [Exhibit One
[Exh.l]). Further, Defendant this present litigation in an e-rnail message nearly six (6) months ago (03/3 0/2018 e-
mail [Exhibit Three [Exh.$]) “If you’d like to challenge me in civil court, I invite you to file your complaint”.
Therefore, the Defendant_is without excuse as to why he has provided NO documentary evidence with his
“COUNTER-CLAIM”, which should be dismissed, ignored, or treated as a legal nullity. Goshen v. Mulual Life lns.
Co. of New York, 98 N.Y. 2d 314 (2002). Moreover, the Defendant’s conclusory allegations, vague accusations and
references to ambiguous “co-conspirators” provides no smoking gun of evidence and is a completely insufficient
pleading of this nature. Goodman has failed to allege specific actions taken by the Plaintiff to injure the Defendant
to support any of Goodman’s claims.

7. Not unsurprisingly, again, Defendant Goodman has NOT filed an appropriate Certificate of
Service with his latest “COUNTER-CLAIM” pleading This sloppy conduct is inexcusable following the
transmission of the electronic “Certificate of Service” by Goodman on 08/11/2018 to the Plaintiffs e-mail account.
For unknown reasons Goodman sought fit to transmit an electronic “Certificate of Service” on 08/1 1/2018 (infected
with a malware virus); but, no longer sees the need to follow such judicial formalities with the Clerk of the Court

(no service attestation accompanying the flawed “COUNTER-CLAIM”).

2

PLAINTIFF’S ANSWER TO DEFENDANT’S “COUNTER-CLAIM”

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cV-08653-VEC Document 48 Filed 10/26/18 Page 3 of 26

DENIALS

8. Pursuant to CPLR § 3018 the Plaintiff includes the following denials as a mitigation against any
attempt by the Defendant to seek a default judgment These denials are asserted as a precautionary move to protect
the Plaintiff’ s rights. The Plaintiff asserts he is responding to a legal nullity.

9. DENIED THAT Plaintiff is a participant in “an organized defamation, slander, harassment, cyber
stalking, and actual stalking campaign (The Campaign)” as stated in lines 14,15 (ln.14,15) page 1 (pg.l) of
ANSWER. Plaintiff has no knowledge about such activities described by the Defendant. Plaintiff has no
knowledge of any goals, plans, objectives or methods of a group of individuals that would intend to harm the
Plaintiff or his business by the torts described by the Defendant Plaintiff has no knowledge of the intent, desire or
motivation of independent actors that may appear on social media. Plaintiff has no knowledge of the specific
details of the torts complained of by the Defendant

10. DENIED THAT Plaintiff is part of “The Campaign”. Plaintiff has no knowledge about the
purported activities of “spreading known defamatory information about Goodman.” Plaintiff, further DENIES any
knowledge of “willful and wanton malicious inten ” that would “damage Goodman’s reputation in a public
worldwide forum”. (lns.15,16,pg.l). Plaintiff has no knowledge as to what would constitute “defamatory”
information about the Defendant. Plaintiff has no knowledge as to the desires and/or motivations of independent
actors that may appear on social media. Plaintiff has no knowledge of what is considered “known defamatory
information”.

11. DENIED THAT Plaintiff has any knowledge of “actions taken in concert with a group of
individuals who acted against Goodman for the purpose of wanton and willhil tortious interference, defamation,
slander, harassment, invasion of privacy, infringement of first amendment rights, menacing and stalking both
online and in the real world”. (1ns.16-19,pg.1). Plaintiff has no knowledge of a group, confederation or cartel that
would attempt to “menace” the Defendant Plaintiff has no knowledge as to what “tortious interference” the

Defendant may be referring to. Plaintiff has no knowledge as to the entire list of torts that is provided by the

3

PLAINTIFF’S ANSWER TO DEFENDANT’S “COUNTER~CLAIM”

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cV-08653-VEC Document 48 Filed 10/26/18 Page 4 of 26

Defendant (invasion of privacy, stalking, etc.). Plaintiff has no knowledge of the desires or motivations of other
independent actors that may, or may not, be present on social media.

12. DENIED THAT Plaintiff has any knowledge of any “financial damages” or “emotional distress”
or “loss of enjoyment of life” suffered by the Plaintiff. Plaintiff denies that any of his conduct is implicitly,
explicitly, directly, and/or indirectly responsible for this purported sufferings of the Defendant. (1ns. 19-21,pg.1).
Plaintiff has no knowledge as to what “ernotional distress” the Defendant may_. or may not have, suffered The
Plaintiff denies that his intentionally, or unintentionally, attempted to inflict emotional distress on the Defendant.
Plaintiff is unaware of any financial damages or loss of the enjoyment of life that has been purportedly been
experienced by the defendant and how the Plaintiff s alleged conduct would create such actionable torts (if they
were indeed valid).

13. DENIED THAT any activity or behavior of the Plaintiff is “reckless, willful and wanton”. (ln.24-
25,pg.1). . Plaintiff has no knowledge of any goals, plans, objectives or methods of a group of individuals that
would intend to harm the Plaintiff or his business by the torts described by the Defendant. Plaintiff has no
knowledge of the intent, desire or motivation of independent actors that may appear on social media. Plaintiff has
no knowledge of the specific details of the torts complained of by the Defendant. Plaintiff denies that he has acted
in a “reckless, willful or wanton” manner

14. DENIED THAT the Plaintiff was a participant in, had knowledge of, or supported the objectives
of an effort to defame, harass or injure the Defendant. Plaintiff has no knowledge of such a scheme, plan, objective
or any other instantiation of an effort to injure the Defendant with the participation of other known7 or unknown
actors. The Plaintiff has no knowledge of any such wrongful plans.

15. RESTATED: The Plaintiff has no knowledge of any goals, plans, objectives or methods of a
group of individuals that would intend to harm the Plaintiff or his business by the torts described by the Defendant.
Plaintiff has no knowledge of the intent7 desire or motivation of independent actors that may appear on social
media. Plaintiff has no knowledge of the specific details of the torts complained of by the Defendant. Plaintiff is

not a participant in any such group, cartel or confederation

4

PLAlNTIFF’S ANSWER TO DEFENDANT’S “COUNTER-CLAIM”

 

10

11

12

13

14

15

16

17

18

19

l20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cV-O8653-VEC Document 48 Filed 10/26/18 Page 5 of 26

16. ln sum, the totality of the vague and ambiguous slurs, stunning insinuations and smears labeled as
“allegations” are hereby denied in every form in the Defendant’s moot “COUNTER-CLAIM”. The Plaintiff denies
- in totality -the notion that he is a part of an organized group of individuals, confederation, cartel or any other
coordinated activity to injure or harm the Defendant.

AFFIRMATIVE DEFENSES

17. The Plaintiff herein provides these AFFIRMATIVE DEFENSES as a courtesy to this Court. The
Plaintiff believes he is under no obligation to provide such defenses in response to the fatally flawed, moot and
bifurcated “COUNTER-CLAIM”; however, the Plaintiff has undertaken this task as a mitigation against any
attempts by Defendant to seek a default judgment

18. DEFENDANT’S FIRST AMENDMENT RIGHTS. The Plaintiff requests that the Court take
Judicial Notice that the Plaintiff is a private party and not a public employee. As a private party, the Plaintiff does
not represent the interests of any government, quasi-government entity, bureau, regulatory body, etc. The Plaintiff
is not clothed with any authority to act on behalf of any such governmental body and is not a public employee.
Therefore, the limitations and constraints that may be applied to such governmental organizations by
AMENDMENT l of the U.S. Constitution would not apply to a private party plaintiff The Second Circuit has
made it clear that plaintiffs [Defendant as counter-claim plaintiff] making First Amendment retaliation claims must
substantiate their allegations of being chilled with specific and objective evidence. See Curley v. Village of
Su/jfern, 268 F.3d 65, 73 (2d Cir.2001) (plaintiff must show that First Amendment rights were “actually chilled”)
(quoting Davz`s v. Vill. Park 11 Really Co., 578 F.2d 461, 464 (2d Cir. 197 8)). The Defendant has provided no such
evidence Apparently, as the Defendant is not a graduate of any journalistic training and may not understand the
complexities of AMENDMENT I protections he has proceeded at his own reckless peril with a flawed assumption
of Constitutional protections Nonetheless, Goodman provides no examples of how his “free speech” has been
effectively chilled the Plaintiff in the “COUNTER-CLAIM” - NONE. See Holley v. Cly. OfOrange, NY, 625
F.Supp.2d 131, 141 (S.D.N.Y. 2009) (citing Curley v. Vl'llage ofSu]j‘ern, 268 F.3d 65, 73 (2d Cir. 2001)). Such
First Amendment tutorials and discussions would have been provided in any first year college course or vocational

journalism training course. Goodman has entered the world of public debate, journalism and discourse and at his

5

PLAINTIFF’S ANSWER TO DEFENDANT’S “COUNTER-CLAIM”

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cV-O8653-VEC Document 48 Filed 10/26/18 Page 6 of 26

own risk and peril. The Plaintiff is not responsible for any of the Defendant’s perceived grievances concerning the
chilling of Goodman’s First Amendment rights.

19. DEFAMATION CLAIMS HAVE EXPIRED. Defendant makes no attempt to provide any date
or occurrence as to when any defamatory statements were made by the Plaintiff and in what form. Under New York
law, claims for defamation and defamation per se are governed by a one-year statute of limitations CPLR § 215(3).
The one year limitation has most likely estopped the bulk of Goodman’s illusionary defamation claims. lndeed,
Goodman has shown a stunning lack of due diligence in pursuing any sort of legal remedy, other than his own public
on-line social media threats to contact the F.B.I. with his sidekicks former F.B.l. Special Agent Robyn Gritz
(Gurnee, lllinois), Michael D. Moore, Certified Fraud Examiner (West Chester, PA) and current F.B.l. Special
Agent Brittany Custer , etc. (see Plaintiff’s Twelfth (12“‘) Request for Judicial Notice (herein incorporated by
reference as if fully restated) [lZ-RJN], Doc. 45, 10/22/2018). In fact, it is telling that there has been NO activity
nom the N.Y.P.D. or the F.B.I. regarding the phantom players involved in the alleged smear campaign; which
Goodman claims is a “distributed, de~centralized defamation campaign”. Goodman has negligently slept on his
legal rights while he was under a duty to make a reasonable inquiry into the matters that he is now complaining of.
Based upon Goodman’s online threats to speak with the F.B.l. and N.Y.P.D. (April, 2018, [12-RJN]) he could have
commenced a legal action then. However, Goodman elected to drain the valuable resources of law enforcement and
this Court to pursue these phantom allegations

20. VAGUE INTENTIONAL lNFLICTlON OF EMOTION DISTRESS (IIED). The law is clear
that a claim for IIED and prima facie tort will be dismissed as duplicative when the “underlying allegations fall
within the ambit of other traditional tort liability, namely, the plaintiff s [here Defendant’s] causes of action
sounding in defamation.” Flel`scher v. NYP Holdl`ngs, Inc. 104 A.Dd.3d 536, 539 (1St Dept. 2013). See also
Hirschjield v. Daily News, 269 A.D.Zd 248, 249 (lSt Dept. 2000). Goodman’s vague and ambiguous allegations are
duplicative of his other claims related to “cyber harassment”, “slander”, etc. The co-mingling of these allegations
into a jumble places an unnecessary burden upon the Plaintiff to untangle inter-locking web of vague accusations,
insinuations and innuendo. Additionally, the bulk of Goodman’s defamation claims are time barred as they occurred

more than one year ago. The Court and the Plaintiff will be forced to usc a crystal ball and attempt to determine the

6

PLAINTIFF’S ANSWER TO DEFENDANT’S “COUNTER~CLAIM”

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cV-O8653-VEC Document 48 Filed 10/26/18 Page 7 of 26

date when these IIED sufferings began _ a duty of the Defendant. Goodman has failed to establish any timelines,
dates, occurrences or when an actionable event took place. ln sum, Goodman has utterly failed to state an actionable
claim for llED.

21. STALKING “IN THE REAL-WORLD”. To help the Court understand the futility of
Goodman’s vague and ambiguous “real world stalking” allegations and insinuations, the Plaintiff relies on the
wisdom of the New York Legislature when that body amended the N.Y. Anti-Stalking law. See An Act to Amend
the Penal Law, in Relation to Stalking in the Fourth Degree, ch. 184, § 1, 2014 N.Y. Laws 922, 922 (codified at
Penal § 120.45). As defined by the legislature, stalking in the “real world” with respect to the second criminal
element of “no legitimate purpose” the Court of Appeals in NY Court oprpeals case People v. Stuart, 100 N. Y.Zd
412 defined this term to mean “the absence of a reason or justification to engage someone7 other than to hound,
frighten, intimidate or threaten.” The Plaintiff has not physically been in the State of New York since 1999 when he
worked as a consultant to Chase Manhattan bank, Wall Street, New York City. The Plaintiff made a short business
trip to the New York City area in 2000. Suffice to say the Plaintiff has not been in the New York City area for at
least a decade, making any “real world” stalking attempts by the Plaintiff impossible What remains perplexing is
why the Defendant did not contact law enforcement to report this stalking activity in December 2017 when he
claims to have become aware of these “stalking activities”. Attached as Exhibit One [Exh.l] is a YouTube video
production by Goodman posted on 12/1 1/2017 concerning the “fear” Goodman experienced when an explosive
device detonated at the N.Y. Port Authority. The Plaintiffs MOTION seeking injunctive relief is also illustrative
(along with all associated evidence) and is hereby incorporated by reference as if fully restated herein (Doc. No. 8,
07/09/2018). Quoting the Goodman 12/11/2017 video information description in relevant part:

0 I've posted this video to let everyone know that although the explosion this morning was very close to
my home and Crowdsource the Truth headquarters, 1 was not injured Thanks to those who have
inquired

0 The latest efforts of this nefarious group have graduated to a level that demands action. Their
malicious attacks have gone too far. Their deception must be exposed. They must face justice for
their acts. [emphasis added] [Exh.l]

22, CYBER STALKING ISSUES TRUMPED BY LEGITIMATE PURPOSE IMMUNITY.
Without developing definitive allegations, accusations or even specific actionable events, Goodman is fond of

7

PLAINTIFF’S ANSWER TO DEFENDANT’S “COUNTER-CLAIM”

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cV-O8653-VEC Document 48 Filed 10/26/18 Page 8 of 26

relying on vague and ambiguous insinuations _ such as “cyber stalking”. Assuming, arguendo, that Goodman is
referring to N.Y. Penal Code (P.C.) 120.45 his reliance is misplaced As the Court is aware, providing notifications
to a party “for a legitimate purpose” trumps the standards of criminal (and potentially civil) conduct needed for an
actionable N.Y. P.C. 120.45 claim. The Plaintiff has stated several times, within the context of the Second
Amended Complaint (Doc. No, 39, 10/17/2018) that both (l) Goodman and (2) PATREON.COM were notified on
several occasions of pre-litigation cease and desist notices, anti-spoliation of evidence notices and other legal good
faith attempts at resolving this present controversy. An example of these pre-litigation warning communications is
attached as Exhibit Two [Exh.Z], e-mail message of 11/30/2017. Goodman/PATREON were continuously notified
in a non-malicious manner of the on-going tortious conduct of Goodman and of specific events of libel and slander
directed at the Plaintiff by Goodman. Further, Exh.2 indicates that both Goodman and PATREON were advised of
the potential of civil litigation related to racketeering and wire fraud. Such legal and pre-litigation related e-mails
[Exh.2] were sent to the normal business e-mail addressed that is often publically advertised by Goodman to his
worldwide audience Further, these legal communications are clothed in the immunity of the litigation privilege
doctrine (discussed below). The conduct alleged in the “COUNTER-CLAIM” fails to make out the statutory
requirement that the conduct is even criminal or tortious in nature, or what the purported misconduct is exactly.
Thus, the Court and the Plaintiff are once again left to rely on the litigation crystal ball to understand the
Defendant’s ramblings in his moot “COUNTER-CLAIM”.

23. TORTIOUS INTERFERENCE (T.I.) CLAIMS TRUMPED BY LITIGATION
PRIVILEGE. The Defendant is effectively hiding any actionable misconduct that rises to a T.l. claim in his
“COUNTER-CLAIM”. Again, the Plaintiff must guess or speculate as to what the Defendant is actually
complaining about. Assuming, arguendo that the Defendant is complaining about the private dispute resolution
based good-faith, non-malicious cease and desist (C&D) requests, anti-evidence destruction notices and other legal
pre-litigation privileged correspondence [Exh.2] sent to (l) Defendant and (2) PATREON; then, once again the
“COUNTER-CLAIl\/l” is fatally flawed. Private dispute resolution via demand letters, C&Ds, evidence
preservation notices and other pre-litigation private dispute resolution communications have long been held to be

protected under the broad scope of litigation privilege; which is memorialized in the Restatement (Second) of Torts

8

PLAINTIFF’S ANSWER TO DEFENDANT’S “COUNTER-CLAIM”

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cV-O8653-VEC Document 48 Filed 10/26/18 Page 9 of 26

at 586-87 (1977) (“reaffirming absolute privilege of parties and their attorneys if the defamatory statements have
"some relation to the proceeding"). Litigation privilege is in accord with the public interest of granting citizens the
utmost freedom to the courts of justice in their efforts to attain settlement The Plaintiff’s communications to (l)
Goodman and (2) PATREON, INC. [Exh.2] are protected by absolute and qualified immunity. lt is instructive to
note that under New Jersey law, there is a litigation privilege that is an absolute privilege to any communication:
“(1) made in judicial or quasi-judicial proceedings; (2) by litigants or other participants authorized by law; (3) to
achieve the objects of the litigation; and (4) that have some connection or logical relation to the action.” Hawkins v.
Harris, 141 N.J. 207 (1995). Further, the New York State Court of Appeals has resolved this issue in Fronl, Inc.,
v. Philz`p Khalil, No. 19, 2015 WL 750965 (N.Y. Feb. 24, 2015). The Front, Inc. court answered the “open
question” concerning what, if any, privilege attaches to pre-litigation statements The Front, Inc. court ruled that
communications made in anticipation of litigation are subject to a qualified privilege and thus protected against
claims for defamation. Therefore, the Plaintiff’ s pre-litigation, private dispute resolution centered, C&Ds, evidence
preservations letters, etc. are exempt from the Defendant’s illusionary T.I. claims Provided as an example of
Plaintiffs e-mail to Goodman/PATREON is attached as [Exh.2], a typical response from Goodman is attached as
[Exh.sj.

24. INVASION OF PRlVACY. The Plaintiff requests that the Court take Judicial Notice of the (a)
myriad of public documents created by the Defendant with his horne address and the (b) bizarre public behavior
displayed on countless social media broadcasts

(a) By his own volition, the Defendant has included his personal home address in many corporate,
trademark and other public documents For example:

¢ On trademark registration application (filed 1/10/2018) for the mark
“Crowdsource The Truth” (CSTT), the applicant MSDI, via Jason Goodman,
provided the address “6s 252 7th Avenue New York NEW YORK 10001” to the U.S.
Patent and Trademark Office (USPTO). (USPTO serial number 877 52970).

0 The following entry is made in a federal court pleading in the signature block: “Jason
Goodman, 252 7th Avenue #6S. New York, N.Y. Telephone (323) 744-7594, Facsimilia
(917) 591-6370, Email: truth@crowdsourcethetruth.org. Pro Se.” (page 7 of 8 in the
document “DEFENDANT JASON GOODMAN’S ORIGINAL ANSWER”, Doc. 14,

Filed 10/06/ 17 in civil case Steele vs. Goodman, 3:17-cv-00601-MHL, in the U.S.D.C.
for the Eastern District of Virginia (Richmond)).

9

PLAINTIFF’S ANSWER TO DEFENDANT’S “COUNTER-CLAIM”

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cV-O8653-VEC Document 48 Filed 10/26/18 Page 10 of 26

0 For other examples see Plaintiffs Tenth Request for J udicial Notice (herein incorporated
by reference) [10-RJN], Docl 37, 10/12/2018).

(b) Attached as Exhibit Four [Exh.4] is an instantiation of the YouTube video production distributed
on 06/03/2017 entitled, “Who ls Spoofing the #SethRichFiles”. ln this video [Exh.4] Defendant
Goodman takes his audience of 13,000+ viewers on a tour of his New York City apartment, which
he fondly refers to as “HQ”, as in Headquarters. Goodman films his apartment, his personal cell
phone and the plaintiffs brother (George Webb Sweigert) sleeping on Goodman’s couch. lt
would appear that Goodman waived his rights to any expectation of privacy with such intimate
scenes openly distributed to a worldwide social media audience

(c) On his social media platforms (YouTube, Periscope, etc.) Goodman has openly discussed such

issues as the (l) production of pornographic self-photography, the (2) creation of videos that may
indicate acts of masturbation, his (3) dating activities related to the dating platform
“TlNDER.COl\/I”, his (4) emotional outbursts in the video series “Who Spoofed the Seth Rich
Files”, his display of his horne in over 1,000 video broadcasts to a worldwide audience, etc. See
Exhibit Four [Exh.4] Further, l\/lr. Goodman is fond of airing “dirty laundry” and personal
grudges to his worldwide social media audiences [Exh.4]

25. FINANCIAL DAMAGES. The Court should take ludicial Notice that the growth of Goodman’s
social media empire can almost be described as “meteoric”. Every week Goodman gains additional
PATREON.COM “patrons”, YouTube subscribers, and other social media followers At the time of this writing
Goodman has nearly 70,000K YouTube subscribers and over 1,000 PATREON.COM “patrons”. lt is difficult to
imagine exactly how Goodman has suffered during periods of such outlandish growth (all in the past twelve
months). ln fact, Goodman has conducted lavish overseas trips in his “pursuit” of journalistic stories His most
recent trip was to Sweden and Copenhagen to “interview” guests Such “guests can easily be interviewed with the
use of Skype technologies, as Goodman has down with a myriad of other “guests”.

26. dUNNAMED CO-CONSPIRATORS (CONSPIRACY). lt is instructive to note that Goodman

provides no names, or identification, of the mysterious group of “co-conspirators”. This vague and ambiguous claim

10

PLAINTIFF’S ANSWER TO DEFENDANT’S “COUNTER-CLAIM”

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cV-O8653-VEC Document 48 Filed 10/26/18 Page 11 of 26

(“co-conspirators”) does not address exactly what conspiracy these parties are members of. Assuming, arguendo,
that these “co-conspirators” are participating in “The Campaign”7 there are no further details given. Assuming,
arguendo, that Goodman is attempting to fashion a claim for civil conspiracy, again he fails completely. lt is well
settled law that liability for a civil conspiracy depends on the performance of some underlying tortious act, the
conspiracy is not independently action; rather, it is a means for establishing vicarious liability for the underlying tort
Beck v. Prupis, 529 U.S. 494 (2000). A civil conspiracy is not an independent wrong but rather “a means for
establishing vicarious liability for the underlying tort.” Halberstam v. Welch, 705 F.2d 472, 479 (D.C. Cir. 1983),
see also Beck. ln order to sustain a claim for conspiracy, the plaintiff [Defendant counter-claim plaintiff] must prove
that “(1) two or more persons agreed to commit a wrongful act, (2) [the defendant] (in this case Plaintiff) joined the
conspiracy knowing of at least one of the goals of the conspiracy and intending to help accomplish it, and 93) one or
more of the violations was committed by someone who was a member of the conspiracy and acted in furtherance of
the conspiracy.” Cabello v. Fernandez-Larios, 402 F.3d 1148 at 1159. ln view of the foregoing, it appears there are
no surviving underlying torts that the Defendant can pursue Furthermore, Defendant has proffered no artifacts or
evidence of damages that resulted from the illusionary civil conspiracy. This would make the allegation of a civil

conspiracy moot. A civil conspiracy claim is not actionable without damages
SUMMARY

27. Goodman offers a jumble of irrelevances, smears and unsubstantiated insinuations without a shred of
evidence in his legally nullified and moot “COUNTER-CLAIM” (filed without an accompanying Certificate of
Service). The bulk of Goodman’s illusionary allegations have been purportedly referred to the N.Y.P.D. and the
F.B.l. by Goodman and his sidekicks. These law enforcement agencies, just as this Court, have had to suffer with
Goodman the self-professed “911 truther” and “targeted individual”. ln his “COUNTER-CLAll\/l” Goodman now
expects this Court to behave like his na'i've audience and accept his stunning delusional conspiracy theories that
Goodman presents on his CrowdSource The Truth social media podcasts . Goodman lives in a world riddled with
paranoia as evidenced by his 12/11/2017 YouTube video production [Exh.lj, believing himself to be the target of an

explosive device that detonated 23 city blocks from his high rise apartment

11

PLAINTIFF’S ANSWER TO DEFENDANT’S “COUNTER-CLAIM”

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cV-O8653-VEC Document 48 Filed 10/26/18 Page 12 of 26

28. Goodman should be held in contempt for his obvious mockery of the federal judiciary and his fondness for
the use of the term “fake lawsuits”. At the time of this writing Goodman is busy shrouding himself in the cloak of a
martyr, comparing this lawsuit to a Clintonesque attack on himself Goodman makes these remarks (in his
10/23/2018 video production) while interviewing self-professed serial killer Larry Nichols.

29. Goodman cannot correct the fatal procedural flaws and insufficiencies that are embedded in his pleadings
ln fact, the sloppy and cavalier manner in which Goodman approaches this Court (no filing of a Certificate of
Service) underscores Goodman’s contempt for the entire federal judicial framework ln fact, if someone does bring
an action against Goodman - which he himself invited on 3/30/2018 [Exh.2] _ Goodman accuses them of behaving
in a Clintonesque manner by indulging in a “fake lawsuit”. The utter contempt that Goodman displays, lack of
adherence to even basic procedures of the federal courts, and the filing of vague and ambiguous (wishy washy)

claims demand that this Court deny all relief requested by Goodman in the legally moot “COUNTER-CLAIM”.
ATTESTATION

l hereby attest that the foregoing is accurate and true under the penalties of perjury. Further, l hereby attest that the

attached exhibits are accurate and true copies of source documents located on the lnternet.

Signed thr;' day of October, 2018

Plaintiff, D. Ge§rge Sweigert;

Pro se plaintiff acting as private attorney general

12

PLAINTIFF’S ANSWER TO DEFENDANT’S “COUNTER-CLAIM”

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cV-O8653-VEC Document 48 Filed 10/26/18 Page 13 of 26

EXHIBITS

13

PLAINTIFF’S ANSWER TO DEFENDANT’S “COUNTER-CLAIM”

 

Case 1:18-cV-O8653-VEC Document 48 Filed 10/26/18 Page 14 of 26

EXHIBIT ONE

YouTube video production appearing on the Jason Goodman” channel.

https://www.voutube.com/watch?v=ngVSUdeSg

12/11/2017

 

Port Auth~oritgr Bus Termicial Explosiori Deemed 'Botched Terror
Attempt” B‘y" NYPD

` ' dissent Goodman

  

am 735 §§ ;:; §§ :;

published an `Bec 11., .'."~.l'.'fil~'

`l".\‘¢.=,v posted this video m la~: everyone mass that although the esclean this morning mae avery clo§e in rings home and Cz'¢:wr.‘§mrce the Truth
headqusrmrs, haas not in;iured.. litem " so those who have inquzire~:i.

 

Case 1:18-cV-O8653-VEC Document 48 Filed 10/26/18 Page 15 of 26

l've posted this video to let everyone know that although the explosion this morning was very
close to my home and Crowdsource the Truth headquarters, l was not injured Thanks to

those who have inquired

Linked to lSlS, this seems to have been a scare tactic by an impotent terrorist, similar in scope to
explosions that took place on 23rd Street in Chelsea (also very near my home) just over one

year ago. Fortunately no serious injuries have been reported

Crowdsource the Truth has been exposing fraud, corruption and crime for more than one year.
AS we grow in viewership and effectiveness our effort has come under consistent heavy

attack by a determined group of misguided individuals

These are truly despicable people who rely on spin, speculation, intimidation, exaggeration,
fabrication, and malicious lies. They have concentrated their efforts to conceal the truth and

present a manufactured patently false narrative and fraudulent conclusions

While they do this, they attempt to achieve financial gain through a wide range of methods
including monetized YouTube channels, Patreon solicitations blockchain driven sites, fraudulent
charity fundraising efforts, baseless fake lawsuits that abuse civil legal procedure and other

methods

The attacks are focused not only on the privately owned corporation under which I create the
video and social media content for Crowdsource the Truth, but also on me personally,
assailing my physical characteristics and religious heritage in a way that can only be described as
hatefiil and un-American. They target even those brave, honest, hard working patriots who have

defied corrupt authority to step forward and expose crimes that impact us all.

The latest efforts of this nefarious group have graduated to a level that demands action.
Their malicious attacks have gone too far. Their deception must be exposed They must

face justice for-their acts.

They mask their method as childish antics and "troll" behavior but this is a charade to hide their
true, far more sinister purpose They antagonize targets to elicit engagement and perpetuate
discord They aim to make the very act of addressing their claims or actions appear to bring

down the value of the content here When lies go unchallenged some may begin to believe them.

Case 1:18-cV-O8653-VEC Document 48 Filed 10/26/18 Page 16 of 26

This group also aims to raise their profile and profits by exploiting the explosive growth of the
fantastic audience here, while they continue to deceive and attempt to take advantage of the
Crowdsource community. To more effectively neutralize their efforts, Crowdsource the Truth
will go back to ignoring them and remain dedicated to investigative journalism,
crowdsource fact checking and the serious work we have all set out to do. If you also wish to

ignore these individuals, please continue to enjoy that effort here

Those interested in learning how the misguided, malignant personnel are carrying out their
nefarious plans and help put an end to their wrongdoing may do so at a new YouTube channel

"Exposing the Chavez Hoax" with content coming soon, link below:
https://www.voutube.com/channel/UCE7t...

Thank you for your ongoing support Sponsor Crowdsource the Truth

http://pavpal.me/crowdsourcethetruth https ://www.patreon.com/crowdsourceth. ..
BTC - 14y2bEJ484DTwathX51VWpthk9Q7kaQ
ETH - 0x07a23Ac0EBb5936d60A8chE07D64A579Cc756c9

LTC - LvP2d143Qij1JaJpquHzozv2quCDnbd

email truth@crowdsourcethetruth.org

 

merchandise - https://www.redbubble.com/people/csth. ..

**Legal Disclaimer: Sponsorship of Crowdsource the Truth is made at the sponsor’s sole
discretion. Sponsorship funds are not tax-deductible, are non-refundable, and do not represent

any ownership, equity interest or decision-making authority in the organization

[emphasis added]

Case 1:18-cV-O8653-VEC Document 48 Filed 10/26/18 Page 17 of 26

EXHIBIT TW()

---------- Original Message ----------

From: Spoliation Notice <spoliation-notice@mailbox.org>

To: Jason Goodman <truth@crowdsourcethetruth.org>, colin@patreon.corn, feedback
<feedback@calbar.ca.gov>, georg.webb@gmail.com

Cc: dutyofficer@ncric.ca.gov, msp.hq@maryland.gov, OFL@usdoj.gov,
msp.superintendent@maryland.gov, Spoliation Notice <spoliation-notice@mailbox.org>
Date: November 30, 2017 at 6:06 Pl\/l

Subject: Re: l spoke with the lawyer at patreon

To:

Corporate Counsel

PATREON, INC.

Dear Mr. Sullivan:

As a courtesy to you we have provided the e-mail message we received from Mr. Goodman of New
York City. He States in the subject of his e-mail "l spoke with the lawyer at patreon ..." then in the

message "He says your an idiot."

So we shall proceed in an aggressive manner as you think the requestors seeking evidence

preservation are idiots.

The terms and conditions of the previous litigation hold and anti-spoliation notice for Mr. Goodman

are hereby applied to this message as if fully restated for the Patreon account:

GEORGWEBB, account holder George Webb Sweigert (included in e-mail)
Currently Mr. Sweigert is a resident of Capitol Heights, l\/laryland

Case 1:18-cV-O8653-VEC Document 48 Filed 10/26/18 Page 18 of 26

Restated, we expect the same due diligence in the preservation of electronic evidence be applied to

the above named account (GEORGEWEBB) as was requested for Mr. Goodman.

This notice is also your pre-litigation notice that PATREON will be named as a co-defendant in a

federal lawsuit pursuant to federal and State of California racketeering laws.

Both l\/lr. Goodman and Mr. Sweigert have acknowledged receipt of an evidence preservation letter
on luly 5th, 2017 that specifically addressed issues related to wire fraud and racketeering concerning

issues related to a "dirty bomb hoax" in June, 2017.

Both of these individuals came to the attention of the Federal Bureau of lnvestigation as persons of
interest related to the closure of the Port of Charleston, S.C. due to a "dirty bomb hoax" attributed to
the Goodman/Sweigert YouTube news show. The wide-spread reporting of this hoax was reported in
the New York Times and CNN. lt has been alleged that the creation of panic on the
Goodman/Sweigert new show was intentional and designed to drive traffic/views to the YouTube

news show operated by Mr. Goodman and l\/lr. Sweigert)
Now, allegedly, Goodman/Sweigert have brought their brand of wire fraud to Patreon.

lf Patreon desires to be uncooperative in these simple requests to preserve evidence, then Patreon can
answer in federal and state court regarding your company's involvement in the alleged
Goodman/Sweigert wire fraud scheme By cooperating with the distribution of fraudulent
information over the wires of the lnternet for profit and gain you have become, allegedly, a

racketeering enterprise associate of Goodman/Sweigert

As Mr. Sweigert, Mr. Goodman’s partner, has filed federal lawsuits against the U.S. Department of
Justice and the FBI in Washington, D.C., so as a courtesy to you, those agencies have been included

in this communication. ln this manner, they can monitor the situation and update appropriate case

files

Case 1:18-cV-O8653-VEC Document 48 Filed 10/26/18 Page 19 of 26

As you appear uncooperative, relevant agencies in San Francisco have been provided copies of this

message to help ensure your compliance with evidence laws
Warm regards,

"ldiot" Evidence Preservation Team

 

> On November 30, 2017 at 3:00 Al\/l Jason Goodman <truth@crowdsourcethetruth.org> wrote:

>
>

> He said you’re an idiot. Hahahaha.

Case 1:18-cV-O8653-VEC Document 48 Filed 10/26/18 Page 20 of 26

EXHIBIT THREE

Re: Warning and Caution Notice

Jason Goodman<truth@crowdsourcethetruth.org>

3/30/2018 4:36 Pl\/l

To Spoliation
Notice Copy corina.davis@redbubble.com, colin@patreon.com, lawenforcement@pavpal.c

Q_n_i_, George Webb

l\/lr. David George Sweigert,

Mental illness is a serious matter, you need to seek help. You are hurting yourself by generating
a growing collection of evidence that indicates very strongly that you are engaged in an
organized criminal harassment campaign against me personally as well as other serious
potentially criminal offenses Every person you have CC’d on this message fully realizes that no
actual lawyer would send anonymous messages from the “Evidence Collection” department and
the messages themselves represent harassment as 1 have instructed you to terminate
communications with me.

I have submitted my evidence against you to the NY FBI field office and anticipate they will
contact you soon. If you’d like to challenge me in civil court, I invite you to file your
complaint lt will merely save me the filing fees when 1 counter sue you for the well
documented slander and defamation campaign you have been waging which includes per se libel
among other civil torts and potential criminal actions on your part

You are making matters far worse for yourself every day. l\/ly friendly advice is that you cease
and desist and discontinue your harassment and / or any mention of me or my company moving

forward

Jason Goodman

[emphasis added]

Case 1:18-cV-O8653-VEC Document 48 Filed 10/26/18 Page 21 of 26

EXHIBIT FOUR

YouTube video production appearing on the Jason Goodman” channel.

https://www.voutube.com/watch?v=7ml\/loUgXCPBl\/l

06/03/2017

 

 

Who is Spoofan the 38

\3,57\ views sss -'»'»

3 :e . 2 suascmss sex

News & Poi&tics

 

 

 

Who ls Spoofmg the ¢.‘Ser:' .. ~

13_871 views §§ .:,»‘~

Ja mm
g S:° ,4&:';_...;;:4_. svescmes esa

News & Pclirics

 

Case 1:18-cV-O8653-VEC Document 48 Filed 10/26/18 Page 22 of 26

 

Who is Spooting the #SethRichFiles

Jason Goodman
fair 13,8?1 views

+ A::;.: » S-“:-~": ~~4 '~.1:/£ l% 57 §§ "‘5

Strearned live nn Ju!x 3. 2E'17

Category Xa.'xs 5 =o<l§ca

 

Who is Spooting the #SethRichFiles

Jason Gondn'en
o Suhscribe ear-§

+ -::‘: _»# E'z'a ¢.. '_';'e §§ _'{F §§ t;‘;

13,871. views

Case 1:18-cV-O8653-VEC Document 48 Filed 10/26/18 Page 23 of 26

EXHIBIT FIVE

YouTube video production on the “Jason Goodman” channel
https://www.youtube.com/watch?v=DCzjlueasRE

10/23/2018

 
 
     

q ma m m m mem wm nwa-mgm m
wise 4 ll~:».//.',

 

~ I
a i.q,t-,O » 0
.t,, ,.… .…

     

nn m ..¢..>t~..».,~»-.,-»- W».~\»-v @-»~`~¢ w ».wn»`w» ,.1<-... ~…,i war ,. j .

fha Smear: How Shady Poli!i<a\ Operativcs and Fake News Control What You See, What Vou Think, and
How you Vote role wl 4 law 21 raw
b l ..

    

_ ,,iia¢smz

imm

  

  

voir handy n steam yu name a

 

No\v 1001 fmc M\wlim

 

David Brocl<, Peter W Smith and Arkansas - Larry Nichols
Remembers "Troopergate"

" Jason Goodman
~ 3 b_c he “3: '
o < 4,857 Views

_, … 191 »-'» flag .-\

 

VlDEO TRANSCRIPT

05:15 GOODMAN: There are two lawsuits pending against me, one from Robert David Steele
and one from David Sweigert the brother of George Webb Sweigert. 1
wonder if these are not intended to put the type of reputation destruction
and financial destruction on me that is the classic hallmark of these
Clintonesque tactics that you [Larry Nichols] now say have permeated the

entire Democratic party.

Case 1:18-cV-O8653-VEC Document 48 Filed 10/26/18 Page 24 of 26

Streamed live 22 hours ago [10/23/2018]

As Robert l\/lueller's Special Counsel's Office nears the end of its rope, he and his cohorts grasp
desperately for anything that can remotely resemble evidence of wrongdoing The l\/lay 2017
death of Peter Smith has come back into the news cycle as the "Russia Collusion" narrative gets
sloppily pinned on a dead man. Peter's history investigating criminal activity by Bill and Hillary
Clinton is worthy of additional review. Larry joins me to share his first hand experience and
recollections of Troppergate, a Clinton scandal Peter W Smith was directly linked to.

Visit Larry's website - http://nicholslive.com/

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25
26
27

28

Case 1:18-cV-O8653-VEC Document 48 Filed 10/26/18 Page 25 of 26

D. GEORGE SWEIGERT, C/O j _ __ .f - v
P.O. BOX 152 _ :,_ »-~»_,l '._?_

 

 

 

MEsA, Az 85211 f "‘ ':il '
iN THE UNITED sTATEs DisTRIcT COURT
FoR THE soUTHERN DIs'rRICT oF NEw YoRK
(FoLEY sQUARE)
D. GEoRGE swElGERT ease No.: 1:18-cv-08653~UA
Plaintiff,
VS.
JAsoN GOODMAN
Defendant CERTIFICATE oF snRvICE
CERTIFICATE oF sERVICE

The Plaintiff certifies under penalties of perjury that the enclosed documents have been sent via First Class

postage paid U.S. Mail to:

Jason Goodman
252 7th Avenue #6S
New York, NY 10001

PRO SE DIVISION -- 200
Clerk of the Court

U.S. District Court for the SDNY
(FOLEY SQUARE)

500 Pearl Street

New York, New York 10007-1312 i/
Respectfully dated this dayz October, 2018,

¢@§7 /

D. GEORGE SWEIGERT

 

CERTIFICATE OF SERVICE

 

 

m_Z_._ZO mm_._n_djm mmfw_u_ w_m_QC,O

env .§Gom . t
@_>_Qo.wn_m: .E ms l~.t_m_>

.E.M Qm.`.=<b _

\'__ ;;

  

 

 

"l_

 

 

N~m~->ccc~ x.~c> >>QZ dion >>QZ

"Filed'io/ze/ie -Page 26 0126

 

 

 

 

md x m.@r HCC
m»ON >_:_. ...:\E.w . ___

d vCC_CC_vCCCCuD

__ ____

nwv R.K_“
._WIW¢ QY\

on.\c.m.

.sz_DOmm mm ><Z ._mm<._

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

z . .,Z.O._F<m<¢_UmD mZO._.wDU <

    

.. . ....>a\,._ ,AC_P<Zam.rZ_ DmmD ZwI>>

 

 

 

 

 

§§ §§ am
, §m<:om 3505
>znw 2= § :_:G §EE .m.=.
q…_.wi fon 05 we x._o_C ,_
m on>E wm ome , § afge , _
wm mnm<.=<>< 355 §
wm , _ voir _ *GMGD._QZ_ wUZ<~._DmZ_ W
lam mm 88 58 ~§ 85 88 _ ,
_-_"_Hm-.-:I:l-.:l-_-l:-l_l-.___-_I_I________-I=I_-l= ,. 1 n
= :~mw N< dme m
_ § won .e.e
_ we Ems_=z @z§o<E 23 _ s 05 1959me mcgee d 4
C l
8 _ _ n_>t
§ w_.ou`om\or n><c >mm>_.._mn. nmhomn_xm
t C @ >mn..~ ..=<E >._.EOE..._ y
eo\umoo¢hommo ., . , . . . ..
coe _ _ ~ow."¢_.¢¢~¢..".w _W d§w Oh>\"<~"n` Wm.m&n` , Q¢.wmo O..h x.~zw".m WW.W~E

502 M£§_=$n __
308 1525

e,.,e,_ L

 

_____ ___ g

 

 

 

